 



EXECUTION COPY
EXHIBIT 10.11
US COLLATERAL AND GUARANTY AGREEMENT
dated as of November 28, 2001, as amended and restated
as of December 22, 2005,
among
Compass Minerals International, Inc.
(formerly known as SALT HOLDINGS CORPORATION),
COMPASS MINERALS GROUP, INC.,
each other Subsidiary of
COMPASS MINERALS INTERNATIONAL, INC.
listed on Schedule I hereto
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 



--------------------------------------------------------------------------------



 



3

Table of Contents

              Page
ARTICLE I
       
SECTION 1.01. Credit Agreement
    6  
SECTION 1.02. Other Defined Terms
    7  
ARTICLE II
       
SECTION 2.01. Guaranty
    11  
SECTION 2.02. Guaranty of Payment
    11  
SECTION 2.03. No Limitations, Etc.
    11  
SECTION 2.04. Reinstatement
    12  
SECTION 2.05. Agreement To Pay; Subrogation
    12  
SECTION 2.06. Information
    12  
ARTICLE III
       
SECTION 3.01. Pledge
    13  
SECTION 3.02. Delivery of the Pledged Collateral
    14  
SECTION 3.03. Representations, Warranties and Covenants
    14  
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
    15  
SECTION 3.05. Registration in Nominee Name; Denominations
    15  
SECTION 3.06. Voting Rights; Dividends and Interest, etc.
    16  
ARTICLE IV
       
SECTION 4.01. Security Interest
    17  
SECTION 4.02. Representations and Warranties
    19  
SECTION 4.03. Covenants
    21  
SECTION 4.04. Other Actions
    25  
SECTION 4.05. Covenants regarding Patent, Trademark and Copyright Collateral
    27  
SECTION 4.06. Lockbox System
    28  
SECTION 4.07. Collections
    29  
ARTICLE V
       
SECTION 5.01. Remedies upon Default
    30  
SECTION 5.02. Application of Proceeds
    32  
SECTION 5.03. Grant of License to Use Intellectual Property
    32  
SECTION 5.04. Securities Act, etc.
    33  
SECTION 5.05. Registration
    33  
ARTICLE VI
       
SECTION 6.01. Indemnity and Subrogation
    34  
SECTION 6.02. Contribution and Subrogation
    34  
SECTION 6.03. Subordination
    35  
ARTICLE VII
       
SECTION 7.01. Notices
    35  
SECTION 7.02. Security Interest Absolute
    35  
SECTION 7.03. Survival of Agreement
    35  
SECTION 7.04. Binding Effect; Several Agreement
    36  
SECTION 7.05. Successors and Assigns
    36  
SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification
    36  
SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact
    37  
SECTION 7.08. GOVERNING LAW
    38  



--------------------------------------------------------------------------------



 



4

              Page       
SECTION 7.09. Waivers; Amendment
    38  
SECTION 7.10. WAIVER OF JURY TRIAL
    38  
SECTION 7.11. Severability
    39  
SECTION 7.12. Counterparts
    39  
SECTION 7.13. Headings
    39  
SECTION 7.14. Jurisdiction; Consent to Service of Process
    39  
SECTION 7.15. Termination or Release
    40  
SECTION 7.16. Additional Subsidiaries
    40  
SECTION 7.17. Right of Setoff
    41  



--------------------------------------------------------------------------------



 



5

     
Exhibits
   
 
   
Schedules
   
 
   
Schedule I
  Subsidiary Parties
Schedule II
  Capital Stock; Debt Securities
Schedule III
  U.S. Copyrights; Licenses; Patents; Trademark/Trade Names
Schedule IV
  Description of Commercial Tort Claims

     
Annexes
   
 
   
Annex I
  Supplement No. [l ] to the US Collateral and Guaranty Agreement
Annex II
  Form of Perfection Certificate
Annex III
  Form of Name Change Agreement



--------------------------------------------------------------------------------



 



6

               US COLLATERAL AND GUARANTY AGREEMENT dated as of November 28,
2001, as amended and restated as of December 22, 2005, among COMPASS MINERALS
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), COMPASS MINERALS
GROUP, INC., a Delaware corporation (the “US Borrower”), each other Subsidiary
of Holdings listed on Schedule I hereto (each such Subsidiary individually a
“Subsidiary Party”) and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMCB”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined below).
          Reference is made to the Credit Agreement dated as of November 28,
2001, as amended and restated as of April 10, 2002, as further amended and
restated as of December 22, 2005 (as further amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the US Borrower, Sifto Canada Corp., a corporation continued and amalgamated
under the laws of the province of Nova Scotia, Canada (the “Canadian Borrower”),
Salt Union Limited, a company incorporated under the laws of England and Wales
in the United Kingdom (the “UK Borrower” and, together with the Canadian
Borrower, the “Foreign Borrowers”; the Foreign Borrowers together with the US
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). This US Collateral and Guaranty Agreement amends
and restates in its entirety the US Collateral and Guaranty Agreement dated as
of November 28, 2001, among Holdings, the US Borrower, the Subsidiaries of
Holdings party thereto and JPMCB.
          The Lenders have agreed to extend credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Parties
other than the Borrowers are affiliates of the Borrowers and each Borrower is an
affiliate of each other Borrower. Holdings and the Subsidiary Parties other than
the Borrowers will derive substantial benefits from the extensions of credit to
the Borrowers and each of the Borrowers will derive substantial benefits from
the extensions of credit to each of the other Borrowers, in each case pursuant
to the Credit Agreement. Holdings and each of the Subsidiary Parties are willing
to execute and deliver this Agreement in order to induce the Lenders to extend
such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified in the New York UCC.



--------------------------------------------------------------------------------



 



7

          (b) The rules of construction specified in Section 1.03 and
Section 10.06 of the Credit Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Assigned Contracts” has the meaning assigned to such term in the US
Collateral Assignment.
          “Collateral” means Security Agreement Collateral and Pledged
Collateral.
          “Collateral Agent” has the meaning assigned to such term in the
preamble to this Agreement.
          “Collection Deposit Account” means a lockbox account of a Grantor
maintained for the benefit of the Secured Parties with the Collateral Agent or
with a Sub-Agent pursuant to a Lockbox Agreement.
          “Concentration Account” means the cash collateral account established
at the office of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York,
NY 10017, in the name of the Collateral Agent, for purposes of this Agreement.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
          “Copyrights” means all of the following: (a) all copyright rights in
any work subject to the copyright laws of the United States or any other
country, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule III.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Credit Agreement Obligations” means any Obligations other than
obligations described in clauses (d) and (e) of the definition of the term
“Obligations”.
          “Documents” means all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.
          “Equity Interests” means shares of capital stock, partnership, joint
venture, member or limited liability or unlimited liability company interests,
beneficial interests in a trust or other equity ownership interests in a Person
of whatever nature and rights, warrants or options to acquire any of the
foregoing.



--------------------------------------------------------------------------------



 



8

          “Federal Securities Laws” has the meaning assigned to such term in
Section 5.04.
          “Foreign Obligations” has the meaning assigned to such term in the
Foreign Guaranty.
          “General Fund Account” means the general fund account established at
the office of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, NY
10017, in the name of the US Borrower, for purposes of this Agreement.
          “General Intangibles” means all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by such Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Interest Rate Protection Agreements, other Swap Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guaranty, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.
          “Grantors” means Holdings, the US Borrower and the Subsidiary Parties.
          “Guarantors” means Holdings, the US Borrower and the Subsidiary
Parties.
          “Indemnitee” has the meaning assigned to such term in Section 7.06(b).
          “Instrument” has the meaning assigned to such term in Article 9 of the
New York UCC.
          “Intellectual Property” means all intellectual and similar property of
any Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.
          “License” means any Patent License, Trademark License, Copyright
License or other license or sublicense to which any Grantor is a party,
including those listed on Schedule III.
          “Lockbox Agreement” means any form approved by the Collateral Agent,
among a Grantor, the Collateral Agent and a Sub-Agent.
          “Lockbox System” has the meaning assigned to such term in
Section 4.06(a).
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.



--------------------------------------------------------------------------------



 



9

          “Obligations” means (a) the due and punctual payment by each Borrower
of (i) all amounts due in respect of B/As and the principal of, premium (if any)
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans and B/As, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Credit Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Credit
Documents, (c) the due and punctual payment and performance of all the
obligations of each other Credit Party under or pursuant to this Agreement and
each of the other Credit Documents, (d) the due and punctual payment and
performance of all obligations of each Credit Party under each Interest Rate
Protection Agreement and each other Swap Agreement that (i) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (ii) is entered into after the Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Interest Rate Protection Agreement or other Swap Agreement, as applicable, is
entered into and (e) the due and punctual payment and performance of all
monetary obligations and other liabilities of each Credit Party to any Lender or
Affiliate of a Lender in respect of overdrafts and related liabilities and
obligations arising from or in connection with treasury, depositary, cash
management or purchase card account services or in connection with any automated
clearinghouse transfer of funds.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
          “Patents” means all of the following: (a) all letters patent of the
United States or the equivalent thereof in any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.



--------------------------------------------------------------------------------



 



10

          “Perfection Certificate” means a certificate substantially in the form
of Annex II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the US Borrower.
          “Pledged Collateral” has the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
          “Pledged Stock” has the meaning assigned to such term in Section 3.01.
          “Pledgors” means Holdings, the US Borrower and the Subsidiary Parties.
          “Secured Parties” means (a) the Lenders, (b) the Collateral Agent,
(c) any Affiliate of any Lender to which any obligations described in clause
(e) of the definition of the term “Obligations” is owed, (d) any Letter of
Credit Issuer, (e) each counterparty to any Interest Rate Protection Agreement
or other Swap Agreement with a Credit Party that either (i) is in effect on the
Effective Date if such counterparty is a Lender or an Affiliate of a Lender as
of the Effective Date or (ii) is entered into after the Effective Date if such
counterparty is a Lender or an Affiliate of a Lender at the time such Interest
Rate Protection Agreement or other Swap Agreement, as applicable, is entered
into, (f) the beneficiaries of each indemnification obligation undertaken by any
Credit Party under any Credit Document and (g) the successors and assigns of
each of the foregoing.
          “Security Agreement Collateral” has the meaning assigned to such term
in Section 4.01.
          “Security Interest” has the meaning assigned to such term in
Section 4.01.
          “Sub-Agent” means a financial institution that has delivered to the
Collateral Agent an executed Lockbox Agreement.
          “Subsidiary Parties” means (a) the Subsidiaries of Holdings identified
on Schedule I and (b) each other Subsidiary of Holdings that becomes a party to
this Agreement as contemplated by Section 7.16.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” means all of the following: (a) all trademarks, service
marks, trade names, corporate names, company names, business names, fictitious



--------------------------------------------------------------------------------



 



11

business names, trade styles, trade dress, logos, other source or business
identifiers, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.
          “US Collateral Assignment” shall have the meaning assigned to such
term in the Credit Agreement.
ARTICLE II
Guaranty
          SECTION 2.01. Guaranty. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each of the Guarantors further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guaranty notwithstanding any
extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to each of the Borrowers or
any other Credit Party of any of the Obligations, and also waives notice of
acceptance of its guaranty and notice of protest for nonpayment.
          SECTION 2.02. Guaranty of Payment. Each of the Guarantors further
agrees that its guaranty hereunder constitutes a guaranty of payment when due
and not of collection, and waives any right to require that any resort be had by
the Collateral Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other Person.
          SECTION 2.03. No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Credit Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Credit Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that



--------------------------------------------------------------------------------



 



12

may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations).
The taking and holding of security to the extent permitted by the Credit
Agreement for the payment and performance of this Agreement and the other
Obligations, the exchange, waiver or release of any or all such security (with
or without consideration), the enforcement or application of such security and
direction of the order and manner of any sale thereof in their sole discretion
or the release or substitution of any one or more other guarantors or obligors
upon or in respect of the Obligations will not affect the obligations of any
Guarantor hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any Borrower or any
other Credit Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower or any other Credit Party, other than the indefeasible payment in full
in cash of all the Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other Credit
Party or exercise any other right or remedy available to them against any
Borrower or any other Credit Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Borrower or any other Credit
Party, as the case may be, or any security.
          SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guaranty hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Credit Party or otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrower or any other Credit Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against any Borrower or
any other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s and each other Credit
Party’s



--------------------------------------------------------------------------------



 



13

financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE III
Pledge of Securities
          SECTION 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in all
of such Pledgor’s right, title and interest in, to and under (a) the shares of
capital stock and other Equity Interests owned by it and listed on Schedule II
and any other Equity Interests of the US Borrower or any Subsidiary of the US
Borrower obtained in the future by such Pledgor and the certificates
representing all such Equity Interests (the “Pledged Stock”), provided that the
Pledged Stock shall not include (i) more than 65% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary to secure the Obligations
other than the Foreign Obligations and (ii) at the option of the Collateral
Agent, the issued and outstanding Equity Interests of any Foreign Subsidiary of
the US Borrower if such Pledgor assigns and pledges to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, and grants to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
to and under such Equity Interests pursuant to a Foreign Pledge Agreement
entered into with the Collateral Agent that is in compliance with and is
governed by the laws of the jurisdiction of organization of such Foreign
Subsidiary; (b)(i) the debt securities listed opposite the name of such Pledgor
on Schedule II, (ii) any debt securities in the future issued to such Pledgor
and (iii) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”); (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms hereof;
(d) subject to Section 3.06, all payments of principal, premium (if any) or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.06, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, forever; subject, however, to the termination provisions
of Section 7.15 and the other terms, covenants and conditions hereinafter set
forth (including in Section 3.06).



--------------------------------------------------------------------------------



 



14

          SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all Pledged Securities that have a value, individually, in excess of
$2,000,000.
          (b) Each Pledgor will cause any Indebtedness in a principal amount,
individually, in excess of $2,000,000, for borrowed money owed to such Pledgor
by any Person to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent pursuant to the terms hereof, provided
that no Pledgor shall be required pursuant to paragraph (a) of this Section 3.02
or this paragraph (b) to cause any Indebtedness of Holdings or any Subsidiary of
Holdings for borrowed money to be evidenced by a promissory note, unless such
Indebtedness remains outstanding for more than five Business Days.
          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer satisfactory to the Collateral Agent and by such other instruments
and documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.
          SECTION 3.03. Representations, Warranties and Covenants. The Pledgors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
     (a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock;
     (b) the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof;
     (c) except for the security interests granted hereunder, each of the
Pledgors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor,
(ii) holds the same free and clear of all Liens (other than Liens described in
clauses (a) and (e) of Section 7.03 of the Credit Agreement), (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by this Agreement and Liens described in clauses (a) and (e) of
Section 7.03 of the Credit Agreement, and transfers made in compliance with the
Credit Agreement, and (iv) subject to Sections 3.02 and 3.06, will cause any and
all Pledged Collateral,



--------------------------------------------------------------------------------



 



15

whether for value paid by the Pledgor or otherwise, to be forthwith deposited
with the Collateral Agent and pledged or assigned hereunder;
     (d) except for restrictions and limitations imposed by the Credit Documents
or securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
     (e) each of the Pledgors (i) has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated and (ii) will defend its title or interest thereto or therein
against any and all Liens (other than the Lien created by this Agreement and
Liens described in clauses (a) and (e) of Section 7.03 of the Credit Agreement),
however arising, of all Persons whomsoever;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected first-priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
     (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein.
          SECTION 3.04. Certification of Limited Liability Company and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC.
          SECTION 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the Collateral
Agent. Each Pledgor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. The Collateral Agent shall,
at any time that an Event of Default has occurred and is continuing, have the
right to exchange the certificates representing Pledged Securities for



--------------------------------------------------------------------------------



 



16

certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
          SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Pledgors that their rights under this
Section are being suspended:
     (i) Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Credit Documents; provided that such rights
and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Credit Document, or the
ability of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).
          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Pledgors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Pledgor to dividends, interest, principal or other
distributions that such Pledgor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or



--------------------------------------------------------------------------------



 



17

other distributions. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and the US Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall,
within five Business Days after all such Events of Default have been cured or
waived, repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Pledgors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights.
          (d) Any notice given by the Collateral Agent to the Pledgors
suspending their rights under paragraph (a) of this Section 3.06 (i) may be
given by telephone if confirmed in writing within two Business Days, (ii) may be
given to one or more of the Pledgors at the same or different times and
(iii) may suspend the rights of the Pledgors under paragraph (a)(i) or paragraph
(a)(iii) in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
ARTICLE IV
Security Interests in Personal Property
          SECTION 4.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to, and grants a continuing security interest in favor of,
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title or interest in or to any and all the following
assets and properties now owned or at any time hereafter acquired by such



--------------------------------------------------------------------------------



 



18

Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Security Agreement
Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all General Intangibles;
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all Letter-of-credit rights;
     (xi) all Assigned Contracts;
     (xii) all books and records pertaining to the Security Agreement
Collateral;
     (xiii) commercial tort claims described on Schedule IV;
     (xiv) all As-extracted collateral; and
     (xiv) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.
     provided, however, that notwithstanding any of the other provisions set
forth in this Article IV, this Agreement shall not constitute a grant of a
security interest in any Security Agreement Collateral that on the Effective
Date is not material or that is acquired after the Effective Date, in each case
to the extent that such grant of a security interest is prohibited by applicable
law, requires a consent not obtained of any Governmental Authority pursuant to
applicable law, or is prohibited by, constitutes a breach or a default under,
results in or would permit the termination of, or requires any consent (other
than of any Grantor) not obtained under, any contract, license, agreement,
instrument, indenture, permit or other document, in each case evidencing or
giving rise to such Security Agreement Collateral or, in the case of any
Investment Property, Equity Interests in any Joint Venture, or Pledged Debt
Securities, any applicable shareholder or similar agreement, except to the
extent that such requirement of law or the term in such contract, license,
agreement, instrument, indenture, permit or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law; provided



--------------------------------------------------------------------------------



 



19

further that the foregoing limitation shall not affect, limit, restrict or
impair the grant by such Grantor of a security interest pursuant to this
Agreement in any receivable or any money or other amounts due or to become due
under any such contract, license, agreement, instrument, indenture, permit or
other document or in the Proceeds from the sale or disposition of any such
contract, license, agreement, instrument, indenture, permit or other document.
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (a) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (b) in the case of a financing statement filed as a fixture filing or
covering Security Agreement Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Security Agreement Collateral relates. Each Grantor agrees to provide
such information to the Collateral Agent promptly upon request.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such filings and
other documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Security Agreement Collateral.
          SECTION 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
     (a) each Grantor has good and valid rights in and title to the Security
Agreement Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Security Agreement Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained;
     (b)(i) the Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of such Grantor, is correct and complete as of the Effective Date. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
that have been fully executed or authenticated, as requested by the Collateral
Agent, or other appropriate filings, recordings or registrations containing a
description of the Security Agreement Collateral have been delivered to the



--------------------------------------------------------------------------------



 



20

Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule 6 to the Perfection Certificate, which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Security Agreement
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Security Agreement
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; and (ii) each Grantor represents and warrants that a
fully executed agreement containing a description of all Security Agreement
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights has been delivered to the Collateral Agent for recording such
Intellectual Property by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 USC. § 261, 15 USC. § 1060 or 17
USC. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction and
reasonably requested by the Collateral Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Security Agreement Collateral consisting of such Intellectual Property in which
a security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Security Agreement Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof);
     (c) the Security Interest constitutes (i) a legal and valid security
interest in all the Security Agreement Collateral securing the payment and
performance of the Obligations, (ii) subject to the filings described in
Section 4.02(b), a perfected security interest in all Security Agreement
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Security Agreement
Collateral in which a security interest may be perfected upon the receipt and
recording of Schedule III to this Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction and reasonably requested by the Collateral Agent.



--------------------------------------------------------------------------------



 



21

The Security Interest is and shall be prior to any other Lien on any of the
Security Agreement Collateral, other than Liens expressly permitted to be prior
to the Security Interest pursuant to Section 7.03 of the Credit Agreement; and
     (d) the Security Agreement Collateral is owned by the Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 7.03
of the Credit Agreement. None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Security Agreement
Collateral, (ii) any assignment in which any Grantor assigns any Security
Agreement Collateral or any security agreement or similar instrument covering
any Security Agreement Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Security Agreement Collateral or any security agreement
or similar instrument covering any Security Agreement Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.03 of the Credit Agreement. None of the Grantors hold any commercial
tort claim except as indicated on the Perfection Certificate.
          SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change (i) in its corporate name (and in
connection therewith agrees to enter into a Name Change Agreement substantially
in the form of Annex III), (ii) in the location of its chief executive office,
its principal place of business, any office in which it maintains books or
records relating to Security Agreement Collateral owned by it or any office or
facility at which Security Agreement Collateral owned by it is located
(including the establishment of any such new office or facility), (iii) in its
identity or type of organization or corporate structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number or (v) in
its jurisdiction of organization. Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph. Each Grantor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Security Agreement Collateral. Each Grantor agrees
promptly to notify the Collateral Agent if any material portion of the Security
Agreement Collateral owned or held by such Grantor is damaged or destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Security Agreement Collateral
owned by it as is consistent with its current practices and in accordance with
reasonably prudent and standard practices used in industries that are the same
as or similar to those in which such Grantor is engaged, but in any event to
include complete accounting records indicating all payments and proceeds
received with respect to any part of the Security Agreement Collateral, and,
upon the occurrence and during the continuance of an Event of Default, at such
time or times as the Collateral Agent may reasonably request, promptly to
prepare and deliver to the Collateral Agent a duly certified schedule or



--------------------------------------------------------------------------------



 



22

schedules in form and detail satisfactory to the Collateral Agent showing the
identity, amount and location of any and all Security Agreement Collateral.
          (c) Each Grantor shall, at its own expense, take any and all actions
necessary and reasonable to defend title to the Security Agreement Collateral
against all Persons and to defend the Security Interest of the Collateral Agent
in the Security Agreement Collateral and the priority thereof against any Lien
not expressly permitted pursuant to Section 7.03 of the Credit Agreement.
          (d) Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time request
to better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the Security
Agreement Collateral shall be or become evidenced by any promissory note or
other instrument, such note or instrument shall, to the extent required by
Section 3.02, be immediately pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.
          Without limiting the generality of the foregoing, upon the occurrence
and during the continuance of an Event of Default, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Collateral Agent of the specific identification of such Security Agreement
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Security Agreement Collateral. Each Grantor agrees that it will use its
best efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Security Agreement Collateral within 30 days after the date it has been
notified by the Collateral Agent of the specific identification of such Security
Agreement Collateral.
          (e) The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right during normal business hours and
subject to Grantors’ reasonable procedures, at the Grantors’ own cost and
expense, to inspect the Security Agreement Collateral, all records related
thereto (and to make extracts and copies from such records) and the premises
upon which any of the Security Agreement Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants (but only in the presence of an officer of the US Borrower, provided
that officers of the US Borrower are made available at reasonable times and
locations) and to verify under reasonable procedures, in accordance with
Section 6.02 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Security
Agreement Collateral, including, during the continuation of a Default or an
Event of Default, in the case of Accounts or Security Agreement Collateral in
the possession of any third person, by contacting Account



--------------------------------------------------------------------------------



 



23

Debtors or the third person possessing such Security Agreement Collateral for
the purpose of making such a verification, provided that, excluding any such
inspections during the continuation of a Default or an Event of Default, the
Collateral Agent shall not conduct such inspections more often than two times
during any calendar year or such greater number as the US Borrower may agree to
from time to time. Subject to Section 10.14 of the Credit Agreement, the
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.
          (f) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Security Agreement Collateral and not permitted
pursuant to Section 7.03 of the Credit Agreement, and may pay for the
maintenance and preservation of the Security Agreement Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided that nothing
in this Section 4.03(f) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Credit
Documents.
          (g) If at any time any Grantor shall take a security interest in any
property that has a value, individually, in excess of $250,000 of an Account
Debtor or any other Person to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Collateral Agent
(unless, in the case of any such property, such assignment is prohibited by any
contract giving rise to such property or by applicable law, provided that
(i) with respect to such contract in existence on the Effective Date, such
Grantor has used reasonable efforts to remove any such prohibition, and
(ii) with respect to such contract acquired after the Effective Date, such
Grantor shall have used reasonable efforts to prevent the inclusion of any such
prohibitions in any such contracts). Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
          (h) Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Security Agreement Collateral,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the Secured Parties from and against any and all liability for such
performance.
          (i) None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Security Agreement Collateral or
shall grant any other Lien in respect of the Security Agreement Collateral,
except as expressly permitted by Section 7.03 of the Credit Agreement. None of
the Grantors shall make or permit to be made any transfer of the Security
Agreement Collateral and each Grantor shall remain at all times in possession of
the Security Agreement Collateral owned by it, except that (i) Inventory may be
sold in the ordinary course of business and (ii) unless and until the Collateral
Agent shall notify the Grantors that an Event of Default shall have occurred



--------------------------------------------------------------------------------



 



24

and be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Security
Agreement Collateral (which notice may be given by telephone if confirmed in
writing within 2 Business Days), the Grantors may use and dispose of the
Security Agreement Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Credit Document.
Without limiting the generality of the foregoing, each Grantor agrees that it
shall not permit any Inventory in an aggregate amount in excess of $250,000 to
be in the possession or control of any warehouseman, bailee, agent or processor
at any time after March 31, 2006, unless such warehouseman, bailee, agent or
processor shall have been notified of the Security Interest and the US Borrower
shall have used commercially reasonable efforts to obtain from such
warehouseman, bailee, agent or processor an acknowledgment in writing, in form
and substance satisfactory to the Collateral Agent, that such warehouseman,
bailee, agent or processor holds the Inventory for the benefit of the Collateral
Agent subject to the Security Interest and shall act upon the instructions of
the Collateral Agent without further consent from the Grantor, and that such
warehouseman, bailee, agent or processor further agrees to waive and release (or
subordinate in a manner satisfactory to the Collateral Agent) any Lien held by
it with respect to such Inventory, whether arising by operation of law or
otherwise.
          (j) None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Security Agreement Collateral, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with reasonably prudent and standard
practice used in industries that are the same as or similar to those in which
such Grantor is engaged.
          (k) The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 6.03 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Security Agreement Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
Section 4.03(k), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Obligations secured hereby.



--------------------------------------------------------------------------------



 



25

          (l) Each Grantor shall maintain, in form and manner satisfactory to
the Collateral Agent, its Chattel Paper and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such Chattel Paper has been assigned to the Collateral Agent for the benefit of
the Secured Parties and that the Collateral Agent has a security interest
therein.
          SECTION 4.04. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Security Agreement
Collateral, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Security Agreement
Collateral:
     (a) Instruments and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any Instruments or Tangible Chattel Paper that have a
value, individually, in excess of $2,000,000, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.
     (b) Deposit Accounts. For each deposit account that any Grantor at any time
opens or maintains in respect of deposits in excess of $500,000 for all accounts
at such deposit bank, such Grantor shall, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Collateral Agent, either (i) cause the depositary bank to agree to comply at any
time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of such Grantor, or (ii) arrange for the
Collateral Agent to become the customer of the depositary bank with respect to
the deposit account, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw funds from such deposit
account. The Collateral Agent agrees with each Grantor that the Collateral Agent
shall not give any such instructions or withhold any withdrawal rights from any
Grantor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any withdrawal would occur. The provisions of this paragraph
shall not apply to (A) any deposit account for which any Grantor, the depositary
bank and the Collateral Agent have entered into a cash collateral agreement
specially negotiated among such Grantor, the depositary bank and the Collateral
Agent for the specific purpose set forth therein and (B) deposit accounts for
which the Collateral Agent is the depositary.
     (c) Investment Property. If any Grantor shall at any time hold or acquire
any certificated securities with a value, individually, in excess of $500,000,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify. If any
securities now or hereafter acquired by any Grantor with a value, individually,
in excess of $500,000 are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance satisfactory to the Collateral
Agent, either



--------------------------------------------------------------------------------



 



26

(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Grantor or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities. If any securities, whether certificated or uncertificated, or
other investment property now or hereafter acquired by any Grantor that have a
value, individually, in excess of $500,000 are held by such Grantor or its
nominee through a securities intermediary or commodity intermediary, such
Grantor shall immediately notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements, or (as the case may
be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent to such commodity intermediary, in each case
without further consent of any Grantor or such nominee, or (B) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights would occur. The provisions of this paragraph
(c) shall not apply to any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary.
     (d) Electronic Chattel Paper and Transferable Records. If any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, in either case that have a value, individually, in excess of
$500,000, such Grantor shall promptly notify the Collateral Agent thereof and,
at the request of the Collateral Agent, shall take such action as the Collateral
Agent may reasonably request to vest in the Collateral Agent control under UCC
Section 9-105 of such electronic chattel paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the electronic chattel paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of



--------------------------------------------------------------------------------



 



27

Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.
     (e) Letter-of-credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor that
has a face amount, individually, in excess of $600,000 such Grantor shall
promptly notify the Collateral Agent thereof and, at the request and option of
the Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.
     (f) Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated to exceed
$500,000, the Grantor shall immediately notify the Collateral Agent thereof in a
writing signed by such Grantor, including a summary description of such claim,
and grant to the Collateral Agent in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to the Collateral Agent.
          SECTION 4.05. Covenants regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor agrees that it will not, and will not permit any of
its licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.
          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (1) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (2) maintain the quality of products and
services offered under such Trademark, (3) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (4) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.
          (c) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each work covered by a Copyright material to the conduct
of such Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its



--------------------------------------------------------------------------------



 



28

business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or its right to
keep and maintain the same.
          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) material to
the conduct of such Grantor’s business with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, unless it promptly informs the Collateral Agent
thereof, and, upon request of the Collateral Agent, executes and delivers any
and all agreements, instruments, documents and papers as the Collateral Agent
may request to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.
          (f) Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each application that is
material to the conduct of any Grantor’s business relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
and to maintain each issued Patent and each registration of the Trademarks and
Copyrights that is material to the conduct of any Grantor’s business, including
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
          (g) In the event that any Grantor has reason to believe that any
Security Agreement Collateral consisting of a Patent, Trademark or Copyright
material to the conduct of any Grantor’s business has been or is about to be
infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Collateral Agent and shall, if consistent with such Grantor’s
good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Security Agreement Collateral.
          (h) Upon and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License
to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.
          SECTION 4.06. Lockbox System. (a) Within 30 days after the occurrence
and during the continuance of any Event of Default, the Grantors shall



--------------------------------------------------------------------------------



 



29

establish in the name of the Collateral Agent, and subject to the control of the
Collateral Agent pursuant to the Lockbox Agreements, for the benefit of the
Collateral Agent and the other Secured Parties, a system of lockboxes and
related deposit accounts (the “Lockbox System”) with one or more financial
institutions that are reasonably satisfactory to the Collateral Agent into which
the Proceeds of all Accounts, Inventory and Assigned Contracts shall be
deposited and forwarded to the Collateral Agent in accordance with the Lockbox
Agreements.
          (b) All Proceeds of Accounts, Inventory and Assigned Contracts that
have been received on any Business Day through the Lockbox System will be
transferred into the Concentration Account on such Business Day to the extent
required by the applicable Lockbox Agreement. All Proceeds stemming from the
sale of a substantial portion of the Security Agreement Collateral (other than
Proceeds of Inventory and Accounts) that have been received by a Grantor on any
Business Day will be transferred into the Concentration Account on such Business
Day. All Proceeds received on any Business Day by the Collateral Agent pursuant
to Section 4.07 will be transferred into the Concentration Account on such
Business Day.
          (c) The Concentration Account is, and shall remain, under the sole
dominion and control of the Collateral Agent. Each Grantor acknowledges and
agrees that (i) such Grantor has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall continue
to be collateral security for all of the Obligations and (iii) upon the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s election, the funds on deposit in the Concentration Account shall be
applied as provided in Section 5.02.
          (d) Effective upon notice to the Grantors from the Collateral Agent
after the occurrence and during the continuance of an Event of Default (provided
that the Lockbox System has been established pursuant to Section 4.06(a))(which
notice may be given by telephone if confirmed in writing within two Business
Days), the Concentration Account will, without any further action on the part of
any Grantor, the Collateral Agent or any Sub-Agent, convert into a closed
lockbox account under the exclusive dominion and control of the Collateral Agent
in which funds are held subject to the rights of the Collateral Agent hereunder.
Each Grantor irrevocably authorizes the Collateral Agent to notify each
Sub-Agent (i) of the occurrence of an Event of Default (provided that the
Lockbox System has been established pursuant to Section 4.06(a)) and (ii) of the
matters referred to in this paragraph (d). Following the occurrence of an Event
of Default (provided that the Lockbox System has been established pursuant to
Section 4.06(a)), the Collateral Agent may instruct each Sub-Agent to transfer
immediately all funds held in each Collection Deposit Account to the
Concentration Account. Each Grantor hereby agrees to irrevocably direct each
Sub-Agent to comply with the instructions of the Collateral Agent with respect
to each Collection Deposit Account without further consent from the Grantor or
any other Person.
          SECTION 4.07. Collections. If the Lockbox System has been established
pursuant to Section 4.06(a):
          (a) Effective upon notice to the Grantors from the Collateral Agent
after the occurrence and during the continuance of an Event of Default, each
Grantor agrees (i) to notify and direct promptly each Account Debtor and every
other Person obligated to



--------------------------------------------------------------------------------



 



30

make payments on Accounts, in respect of any Inventory or with respect to any
Assigned Contracts to make all such payments directly to the Lockbox System
established in accordance with Section 4.06, (ii) to use all reasonable efforts
to cause each Account Debtor and every other Person identified in clause (i)
above to make all payments with respect to Accounts, Inventory and Assigned
Contracts directly to the Lockbox System and (iii) promptly to deposit all
payments received by it on account of Accounts, Inventory and Assigned
Contracts, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in the Lockbox System in precisely the form
in which received (but with any endorsements of such Grantor necessary for
deposit or collection), and until they are so deposited such payments shall be
held in trust by such Grantor for and as the property of the Collateral Agent.
          (b) Effective upon notice to the Grantors from the Collateral Agent
after the occurrence and during the continuance of an Event of Default, without
the prior written consent of the Collateral Agent, no Grantor shall, in a manner
adverse to the Lenders, change the general instructions given to Account Debtors
in respect of payment on Accounts to be deposited in the Lockbox System. Until
the Collateral Agent shall have advised the Grantors to the contrary, each
Grantor shall, and the Collateral Agent hereby authorizes each Grantor to,
enforce and collect all amounts owing on the Accounts, Inventory and Assigned
Contracts, for the benefit and on behalf of the Collateral Agent and the other
Secured Parties; provided, however, that such privilege may at the option of the
Collateral Agent be terminated upon the occurrence and during the continuance of
any Event of Default.
ARTICLE V
Remedies
          SECTION 5.01. Remedies upon Default. Upon the occurrence and during
the continuance of an Event of Default, each Grantor and each Pledgor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Security Agreement Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Security Agreement Collateral by the applicable Grantors to
the Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such Security
Agreement Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Security Agreement
Collateral and without liability for trespass to enter any premises where the
Security Agreement Collateral may be located for the purpose of taking
possession of or removing the Security Agreement Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor and each Pledgor agrees that the Collateral Agent shall
have the right, subject to the requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral



--------------------------------------------------------------------------------



 



31

Agent shall deem appropriate. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor or Pledgor, and the Grantors and Pledgors
hereby waive (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor or Pledgor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.
          The Collateral Agent shall give the applicable Grantors or Pledgors
10 days’ written notice (which each Grantor or Pledgor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Security Agreement Collateral or Pledged Collateral. Such notice, in the case of
a public sale, shall state the time and place for such sale and, in the case of
a sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor or Pledgor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor or Pledgor as a credit against the purchase price
(in which case such claim shall be extinguished), and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor or Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor or Pledgor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral



--------------------------------------------------------------------------------



 



32

Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          SECTION 5.02. Application of Proceeds. The Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, as well as any
Collateral consisting of cash, as follows:
     FIRST, to the payment of all costs and expenses incurred by the Collateral
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Credit Document or any of the Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent or the Administrative
Agent hereunder or under any other Credit Document on behalf of any Grantor or
Pledgor and any other costs or expenses incurred by any Secured Party in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;
     SECOND, to the payment in full of the Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and
     THIRD, to the Grantors and Pledgors, their successors or assigns, or as a
court of competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          SECTION 5.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable (unless and until this Agreement is terminated, in which
case such license shall be revoked automatically without further action by
either party), nonexclusive license, exercisable without payment of royalty or
other compensation to the Grantors, to use, license or sublicense any of the
Security Agreement Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, except to the extent that the



--------------------------------------------------------------------------------



 



33

granting of such license would result in the permanent destruction of the
validity or value of such Intellectual Property, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.
          SECTION 5.04. Securities Act, etc. In view of the position of the
Pledgors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.
          SECTION 5.05. Registration. Each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use its best efforts to take or to cause the issuer of
such Pledged Collateral to take such action



--------------------------------------------------------------------------------



 



34

and prepare, distribute and/or file such documents, as are required or advisable
in the reasonable opinion of counsel for the Collateral Agent to permit the
public sale of such Pledged Collateral. Each Pledgor further agrees to
indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective affiliates and each of their
respective officers, directors and controlling persons from and against all
loss, liability, expenses, costs of counsel (including, without limitation,
reasonable fees and expenses to the Collateral Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the Blue Sky or other securities
laws of such states as may be requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Pledgor will bear all costs and expenses of carrying out its
obligations under this Section 5.05. Each Pledgor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5.05 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 5.05
may be specifically enforced.
ARTICLE VI
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), each Borrower agrees that (a) in the event a
payment shall be made by Holdings or any other Guarantor under this Agreement,
each Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy a claim of any Secured Party, each Borrower shall indemnify Holdings or
such other Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Holdings and each other
Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6.03) that, in
the event a payment shall be made by Holdings or any other Guarantor hereunder
or assets of Holdings or any other Guarantor shall be sold pursuant to any
Security Document to satisfy a claim of any Secured Party and Holdings or such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrowers as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of



--------------------------------------------------------------------------------



 



35

which the numerator shall be the net worth of the Contributing Guarantor on the
date hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.
          SECTION 6.03. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of any
Borrower, Holdings or any other Guarantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.
ARTICLE VII
Miscellaneous
          SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.03 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Party shall be given to it in care of the US
Borrower as provided in Section 10.03 of the Credit Agreement.
          SECTION 7.02. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Credit Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guaranty, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Pledgor in respect of the Obligations or this
Agreement.
          SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Credit Parties in the Credit
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Credit Document shall be
considered to have been relied upon by the other parties hereto and shall
survive (except as otherwise provided in the applicable Credit Documents) the
execution and delivery of the Credit Documents and the making of any Loans,
acceptance and purchase of any B/As and issuance of any Letters of Credit,



--------------------------------------------------------------------------------



 



36

regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Collateral Agent, the Administrative Agent, the
Letter of Credit Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
(except as otherwise provided in the applicable Credit Document) as long as the
principal of, premium (if any) or any accrued interest on any Loan or B/A or any
fee or any other amount payable under the Credit Agreement or any other Credit
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated.
          SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Credit Party when a counterpart hereof executed on
behalf of such Credit Party shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Credit Party and the Collateral
Agent and their respective successors and assigns, and shall inure to the
benefit of such Credit Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Credit Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Credit Party and may be amended, modified, supplemented, waived
or released with respect to any Credit Party without the approval of any other
Credit Party and without affecting the obligations of any other Credit Party
hereunder.
          SECTION 7.05. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor, any Pledgor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective successors and assigns.
          SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.
(a) Each Guarantor, each Grantor and each Pledgor jointly and severally agrees
to pay upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, disbursements and other charges of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement (including the
customary fees and charges of the Collateral Agent for any audits conducted by
it or on its behalf with respect to the Accounts or Inventory), (ii) the custody
or preservation of, or the sale of, collection from or other realization upon
any of the Collateral, (iii) the exercise, enforcement or protection of any of
the rights of the Collateral Agent hereunder or (iv) the failure of any
Guarantor, Grantor or Pledgor to perform or observe any of the provisions
hereof.
          (b) Without limitation of its indemnification obligations under the
other Credit Documents and without duplication of any amounts paid pursuant to
clause (a) of this Section 7.06, each Grantor and each Pledgor jointly and
severally agrees to indemnify the Collateral Agent, the Administrative Agent,
each Letter of Credit Issuer and each Lender and their respective affiliates and
each of their respective, officers, directors, employees, representatives,
trustees and agents (each, an “Indemnitee”) against,



--------------------------------------------------------------------------------



 



37

and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating hereto or to the Collateral, whether or not
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Credit Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Collateral Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.
          SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor and each Pledgor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor or Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable (unless and until this
Agreement is terminated, in which case such power-of-attorney shall be revoked
automatically without further action by any party) and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Collateral Agent’s name
or in the name of such Grantor or Pledgor (a) in the case of a Grantor (i) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Security
Agreement Collateral or any part thereof; (ii) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Security Agreement Collateral; (iii) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Security Agreement Collateral;
(iv) to send verifications of Accounts to any Account Debtor; (v) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Security Agreement Collateral or to enforce any rights in respect of
any Security Agreement Collateral; (vi) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Security Agreement Collateral; (vii) to notify, or to require any Grantor to
notify, Account Debtors to make payment directly to the Collateral Agent; and
(viii) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Security Agreement Collateral, and
to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Security Agreement Collateral for all purposes; and (b) in
the case of a



--------------------------------------------------------------------------------



 



38

Pledgor (i) to ask for, demand, sue for, collect, receive and give acquittance
for any and all moneys due or to become due under and by virtue of any Pledged
Collateral; (ii) to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgor representing any interest or dividend or
other distribution payable in respect of the Pledged Collateral or any part
thereof or on account thereof and to give full discharge of the same; (iii) to
settle, compromise, prosecute or defend any action, claim or proceeding with
respect thereto; and (iv) to sell, assign, endorse, pledge, transfer and to make
any agreement respecting, or otherwise deal with, the same; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Pledged
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor or Pledgor for any act or failure to act hereunder, except for their own
gross negligence or wilful misconduct.
          SECTION 7.08. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the
Collateral Agent, the Administrative Agent, the Letter of Credit Issuer or any
other Secured Party in exercising any right or power hereunder or under any
other Credit Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Administrative Agent, the Letter of
Credit Issuer and the other Secured Parties hereunder and under the other Credit
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Credit Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, the acceptance and purchase
of a B/A or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, the
Administrative Agent, any Lender or the Letter of Credit Issuer may have had
notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Credit Party or Credit Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.11 of the Credit Agreement.
          SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE



--------------------------------------------------------------------------------



 



39

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 7.11. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 7.12. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute a single contract (subject to Section 7.04), and shall
become effective as provided in Section 7.04. Delivery of an executed signature
page to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 7.13. Headings. Article and Section headings used herein are
for the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
          SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of
the Credit Parties hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Credit Document shall affect any right that the Collateral Agent, the
Administrative Agent, the Letter of Credit Issuer or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against Holdings, any of the Borrowers, any other
Guarantor, Grantor or Pledgor or any of their properties in the courts of any
jurisdiction.



--------------------------------------------------------------------------------



 



40

          (b) Each of the Credit Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (a) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
          (c) Each Guarantor, each Grantor and each Pledgor irrevocably consents
to service of process in the manner provided for notices in Section 10.07 of the
Credit Agreement. Nothing in this Agreement or any other Credit Document will
affect the right of any Secured Party to serve process in any other manner
permitted by law.
          SECTION 7.15. Termination or Release. (a) This Agreement, the
Guaranties hereunder, the Security Interest and all other security interests
granted hereby shall terminate when all the Credit Agreement Obligations have
been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend or purchase and accept B/As under the Credit Agreement, the
LC Exposure has been reduced to zero and the Letter of Credit Issuer has no
further obligations to issue Letters of Credit under the Credit Agreement.
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released (i) upon the designation by the
US Borrower of such Subsidiary Party as an Unrestricted Subsidiary, provided
that such designation was permitted by the Credit Agreement, and (ii) in the
event that all the capital stock of such Subsidiary Party shall be sold,
transferred or otherwise disposed of to a Person that is not Holdings, the US
Borrower or a Subsidiary Party in accordance with the terms of the Credit
Agreement, provided that the Required Lenders shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.
          (c) Upon any sale or other transfer by any Grantor or Pledgor of any
Collateral that is permitted under the Credit Agreement to any Person that is
not Holdings, the US Borrower or any Subsidiary Party in accordance with the
terms of the Credit Agreement, or upon the effectiveness of any written consent
to the release of the Security Interest granted hereby in any Collateral
pursuant to Section 10.11 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 7.15, the Collateral Agent shall
execute and deliver to any Grantor or Pledgor, as the case may be, at such
Grantor’s or Pledgor’s expense, all documents that such Grantor or Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or warranty by the Collateral Agent.
          SECTION 7.16. Additional Subsidiaries. Pursuant to Section 6.11 of the
Credit Agreement, each Domestic Subsidiary of the US Borrower that was not in
existence or not a Domestic Subsidiary of the US Borrower on the date of the
Credit Agreement is required to enter into this Agreement (a) as a Guarantor,
(b) as a Grantor



--------------------------------------------------------------------------------



 



41

and (c) as a Pledgor. Upon execution and delivery by the Collateral Agent and a
Subsidiary of the US Borrower of an instrument in the form of Annex I, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of Holdings, the
US Borrower or any Subsidiary Party hereunder. The rights and obligations of
Holdings, the US Borrower and each Subsidiary Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Party
as a party to this Agreement.
          SECTION 7.17. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Subsidiary Party against any of and all the obligations of such Subsidiary Party
now or hereafter existing under this Agreement held by such Lender or Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender and each of its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or Affiliate may have.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



42

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            COMPASS MINERALS INTERNATIONAL, INC.,
      by             Name:           Title:        

            COMPASS MINERALS GROUP, INC.,
      by             Name:           Title:        

            CAREY SALT COMPANY,
      by             Name:           Title:        

            GREAT SALT LAKE MINERALS CORPORATION,
      by             Name:           Title:        

            GSL CORPORATION,
      by             Name:           Title:      



--------------------------------------------------------------------------------



 



43

         

            NAMSCO INC.,
      by             Name:           Title:        

            NORTH AMERICAN SALT COMPANY,
      by             Name:           Title:        

            COMPASS RESOURCES, INC.,
      by             Name:           Title:        

            GREAT SALT LAKE HOLDINGS, LLC,
      by             Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
Collateral Agent,
      by             Name:           Title:      



--------------------------------------------------------------------------------



 



44

         

Schedule I
to the US Collateral
and Guaranty Agreement
SUBSIDIARY PARTIES
Compass Resources, Inc.
Great Salt Lake Holdings, LLC
Carey Salt Company
Great Salt Lake Minerals Corporation
GSL Corporation
NAMSCO Inc.
North American Salt Company



--------------------------------------------------------------------------------



 



45

Schedule II
to the US Collateral
and Guaranty Agreement
CAPITAL STOCK

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interests   of Equity
Interests                  

DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date              

OTHER PROPERTY



--------------------------------------------------------------------------------



 



46

Schedule III
to the US Collateral
and Guaranty Agreement



--------------------------------------------------------------------------------



 



47

Annex I to the
US Collateral and
Guaranty Agreement
     SUPPLEMENT NO. ___dated as of [l ], to the US Collateral and Guaranty
Agreement dated as of November 28, 2001, as amended and restated as of
December 22, 2005 (as amended, supplemented, waived or otherwise modified from
time to time, the “US Collateral and Guaranty Agreement”), among COMPASS
MINERALS INTERNATIONAL, INC., a Delaware corporation (“Holdings”), COMPASS
MINERALS GROUP, INC., a Delaware corporation (the “US Borrower”), each other
Subsidiary of Holdings listed on Schedule I thereto (each such Subsidiary
individually a “Subsidiary Party”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).
          A. Reference is made to the Credit Agreement dated as of November 28,
2001, as amended and restated as of April 10, 2002, as further amended and
restated as of December 22, 2005 (as further amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the US Borrower, Sifto Canada Corp., a corporation continued and amalgamated
under the laws of the province of Nova Scotia, Canada, Salt Union Limited, a
company incorporated under the laws of England and Wales in the United Kingdom,
the lenders from time to time party thereto (the “Lenders”) and JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the US Collateral and Guaranty
Agreement.
          C. The Grantors have entered into the US Collateral and Guaranty
Agreement in order to induce the Lenders to make Loans and accept and purchase
B/As and the Letter of Credit Issuer to issue Letters of Credit. Section 7.16 of
the US Collateral and Guaranty Agreement provides that additional Subsidiaries
of the US Borrower may become Grantors, Pledgors and Guarantors under the US
Collateral and Guaranty Agreement by execution and delivery of an instrument in
the form of this Supplement. The undersigned Subsidiary of the US Borrower (the
“New Subsidiary Party”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor, Pledgor and Guarantor
under the US Collateral and Guaranty Agreement in order to induce the Lenders to
make additional Loans and accept and purchase additional B/As and the Letter of
Credit Issuer to issue additional Letters of Credit and as consideration for
Loans previously made and B/As previously accepted and purchased and Letters of
Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary Party agree
as follows:
          SECTION 1. In accordance with Section 7.16 of the US Collateral and
Guaranty Agreement, the New Subsidiary Party by its signature below becomes a



--------------------------------------------------------------------------------



 



48

Grantor, Pledgor and Guarantor under the US Collateral and Guaranty Agreement
with the same force and effect as if originally named therein as a Grantor,
Pledgor and Guarantor and the New Subsidiary Party hereby (a) agrees to all the
terms and provisions of the US Collateral and Guaranty Agreement applicable to
it as a Grantor, Pledgor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor,
Pledgor and Guarantor thereunder are true and correct on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary Party, as security
for the payment and performance in full of the Obligations (as defined in the US
Collateral and Guaranty Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary Party’s right, title and interest in and to the Collateral
(as defined in the US Collateral and Guaranty Agreement) of the New Subsidiary
Party. Each reference to a “Grantor,” “Pledgor” and “Guarantor” in the US
Collateral and Guaranty Agreement shall be deemed to include the New Subsidiary
Party. The US Collateral and Guaranty Agreement is hereby incorporated herein by
reference.
          SECTION 2. The New Subsidiary Party represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Party and the Collateral
Agent. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.
          SECTION 4. The New Subsidiary Party hereby represents and warrants
that (a) set forth on Schedule I attached hereto is a true and correct schedule
of the location of any and all Collateral of the New Subsidiary Party, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary Party and (c) set forth under its
signature hereto, is the true and correct location of the chief executive office
of the New Subsidiary Party and its jurisdiction of formation.
          SECTION 5. Except as expressly supplemented hereby, the US Collateral
and Guaranty Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the US Collateral and Guaranty Agreement shall not in any way be
affected or impaired thereby



--------------------------------------------------------------------------------



 



49

(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the US Collateral and Guaranty
Agreement. All communications and notices hereunder to the New Subsidiary Party
shall be given to it in care of the US Borrower as provided in Section 10.03 of
the Credit Agreement.
          SECTION 9. The New Subsidiary Party agrees to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.
          IN WITNESS WHEREOF, the New Subsidiary Party and the Collateral Agent
have duly executed this Supplement to the US Collateral and Guaranty Agreement
as of the day and year first above written.

            [Name Of New Subsidiary Party],
      by             Name:           Title:           Address:       

            JPMORGAN CHASE BANK, N.A., as Collateral Agent,
      by             Name:           Title:      



--------------------------------------------------------------------------------



 



50

         

Schedule I to
Supplement No. __
to the US Collateral
and Guaranty Agreement
LOCATION OF SECURITY AGREEMENT COLLATERAL

      Location   Description      



--------------------------------------------------------------------------------



 



51

Schedule II to
Supplement No. __
to the US Collateral
and Guaranty Agreement
PLEDGED COLLATERAL
CAPITAL STOCK

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Shares   of Shares              
   

DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date              

OTHER PROPERTY



--------------------------------------------------------------------------------



 



52

Annex II
to the US Collateral
and Guaranty Agreement
[Form of]
PERFECTION CERTIFICATE



--------------------------------------------------------------------------------



 



53

Annex III
to the US Collateral
and Guaranty Agreement
[Form of]
NAME CHANGE AGREEMENT
Re: [US Borrower]
          Reference is made to the Credit Agreement dated as of November 28,
2001, as amended and restated as of December 22, 2005 (as further amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Compass Minerals International, Inc., Compass Minerals Group,
Inc. (the “US Borrower”), Sifto Canada Corp., Salt Union Limited, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. All capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement.
          This will advise you in accordance with Section 4.03 of the US
Collateral and Guaranty Agreement that [l] (the “Subsidiary”) will change its
name effective as of [date must be at least 30 days following this notice].
          The Subsidiary hereby reaffirms its obligations as Grantor, Pledgor
and Guarantor under the US Collateral and Guaranty Agreement and (i) [the US
Borrower] [PARENT OF SUBSIDIARY] (the “Parent”) hereby reaffirms its pledge of
all the Pledged Collateral in the Subsidiary under the US Collateral and
Guaranty Agreement and (ii) [the US Borrower] hereby reaffirms its pledge of the
Intercompany Note evidencing Indebtedness owed by the Subsidiary under the US
Collateral and Guaranty Agreement.
          Each of the undersigned hereby confirms to you that all the
information set forth in the Perfection Certificate most recently delivered by
the US Borrower under the Credit Agreement with respect to the Subsidiary
continues to be complete and accurate, other than the name thereof, which will
change as set forth above [and except that [l]], and the Perfection Certificate
is hereby deemed amended to reflect the foregoing changes.
          Enclosed herewith are the following:
     (a) [a] replacement stock certificate[s] representing all the Pledged
Collateral in the Subsidiary, together with [an] undated executed stock power[s]
executed in blank;
     (b) UCC amendments reflecting the name change for every filing office
requiring a filing, as reflected in the Perfection Certificate;
     (c) [Describe intellectual property filings required in connection with
items whose registrations have been changed;]
          [Describe any other UCC filings or other materials delivered in
connection with the name change.]



--------------------------------------------------------------------------------



 



54

          [Discuss whether an opinion under the US Collateral and Guaranty
Agreement is appropriate or necessary under these particular circumstances.]
          If you have any questions about the foregoing, please call [l] at [l].

            [US Borrower]
      by             Name:           Title:        

            [SUBSIDIARY]
      by             Name:           Title:        

            [PARENT]
      by             Name:           Title:        

                  by             Name:           Title:      



--------------------------------------------------------------------------------



 



55

         

Annex IV
to the US Collateral
and Guaranty Agreement
LOCKBOX AGREEMENT dated as of [l], among [Name of Grantor] (the “Grantor”),
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (such term and each other capitalized terms used but not defined herein
have the meaning given to them in the US Collateral and Guaranty Agreement
referred to below) and [l], a [l] banking corporation (the “Sub-Agent”).
          A. The Grantor and the Collateral Agent are parties to a US Collateral
and Guaranty Agreement dated as of November 28, 2001, as amended and restated as
of December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “US Collateral and Guaranty Agreement”).
Pursuant to the terms of the US Collateral and Guaranty Agreement, the Grantor
has granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in its Accounts and other Collateral (including Inventory,
cash, cash accounts and Proceeds) to secure the payment and performance of the
Obligations and has irrevocably appointed the Collateral Agent as its agent to
collect amounts due in respect of Accounts, Inventory and Assigned Contracts.
          B. The Sub-Agent has agreed to act as collection sub-agent of the
Collateral Agent to receive and forward payments with respect to the Accounts,
Inventory and Assigned Contracts on the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, the parties hereto agree as follows:
          1. The Collateral Agent hereby appoints the Sub-Agent as its
collection sub-agent under the US Collateral and Guaranty Agreement and
authorizes the Sub-Agent, on the terms and subject to the conditions set forth
herein, to receive payments in respect of Collateral consisting of Accounts,
Inventory and Assigned Contracts.
          2. The Sub-Agent has established and shall maintain deposit account
number [l] (including all subaccounts thereof) for the benefit of the Collateral
Agent (such account being called the “Collection Deposit Account”). The
Collection Deposit Account shall be designated with the title “JPMorgan Chase
Bank, N.A. as Collateral Agent under the US Collateral and Guaranty Agreement
dated as of November 28, 2001, as amended and restated as of December 22, 2005”
(or a similar title). Subject to the Sub-Agent’s Terms for Remittance Banking
(Lockbox) Services attached hereto as Exhibit A, to the extent that the terms
thereof relate to procedures or fees and to the extent not inconsistent with the
terms hereof, all payments received by the Sub-Agent in Lockbox Number [l] and
[l] or any replacements in respect thereof (the “Lockboxes”) shall be promptly
deposited in the Collection Deposit Account and shall not be



--------------------------------------------------------------------------------



 



56

commingled with other funds. All funds at any time on deposit in the Collection
Deposit Account shall be held by the Sub-Agent for application in accordance
with the terms of this Agreement. The Sub-Agent agrees to give the Collateral
Agent and the applicable Grantor prompt notice if the Collection Deposit Account
shall become subject to any writ, judgment, warrant of attachment, execution or
similar process. As security for the payment and performance of the Obligations,
the Grantor hereby confirms and pledges, assigns and transfers to the Collateral
Agent, and hereby creates and grants to the Collateral Agent, a security
interest in the Collection Deposit Account, all property and assets held therein
and all Proceeds thereof.
          3. The Collection Deposit Account shall be under the sole dominion and
control of the Collateral Agent, who shall possess all right, title and interest
in all of the items from time to time in the Collection Deposit Account and
their Proceeds. The Sub-Agent shall be the Collateral Agent’s agent for the
purpose of holding and collecting such items and their Proceeds. Neither the
Grantor nor any Person or entity claiming by, through or under the Grantor shall
have any right, title or interest in, or control over the use of, or any right
to withdraw any amount from, the Collection Deposit Account, except that the
Collateral Agent shall have the right to withdraw amounts from the Collection
Deposit Account. The Sub-Agent shall be entitled to rely on, and shall act in
accordance with, all instructions given to it by the Collateral Agent with
respect to the Collection Deposit Account. The Collateral Agent shall have the
sole power to agree with the Sub-Agent as to specifications for Lockbox
services.
          4. Upon receipt of written, telecopy or telephonic notice (which, in
the case of telephonic notice, shall be promptly confirmed in writing or by
telecopy) from the Collateral Agent, the Sub-Agent shall, if so directed in such
notice (subject to the Sub-Agent’s right to request that the Collateral Agent
furnish, in form satisfactory to the Sub-Agent, signature cards and/or other
appropriate documentation), promptly transmit or deliver to the Collateral Agent
at the office specified in paragraph 12 hereof (or such other office as the
Collateral Agent shall specify) (a) all funds, if any, then on deposit in, or
otherwise to the credit of, the Collection Deposit Account (provided that funds
on deposit that are subject to collection may be transmitted promptly upon
availability for withdrawal), (b) all checks, drafts and other instruments for
the payment of money received in the Lockboxes and in the possession of the
Sub-Agent, without depositing such checks, drafts or other instruments in the
Collection Deposit Account or any other account and (c) any checks, drafts and
other instruments for the payment of money received in the Lockboxes by the
Sub-Agent after such notice, in whatever form received, provided that the
Sub-Agent may retain a reasonable reserve in a separate deposit account with the
Sub-Agent in respect of unpaid fees and amounts that may be subject to
collection.
          5. The Sub-Agent is hereby instructed and authorized to transfer by
wire transfer or Automated Clearing House (“ACH”) from the Collection Deposit
Account all funds that are from time to time deposited or otherwise credited to
such account (after such funds become available to the Sub-Agent, either through
the Federal Reserve System or other clearing mechanism used by the Sub-Agent’s
branch and to the extent such funds exceed $1,000), to such account as the
Collateral Agent may from time to time direct, provided that, unless the
Collateral Agent otherwise instructs, no such transfer shall be required if such
transfer would result in the transfer of an amount less



--------------------------------------------------------------------------------



 



57

than $1,000. Unless otherwise directed by the Collateral Agent, such funds shall
be transferred on each Business Day by wire transfer or ACH and shall be
identified as follows:
JPMorgan Chase Bank
ABA Number
For credit to JPMorgan Chase Bank,
New York, NY 10017
Account Number
Re: [l] Cash Collateral Account
          These transfer instructions and authorizations may not be amended,
altered or revoked by the Grantor without the prior written consent of the
Collateral Agent. The Collateral Agent, however, shall have the right to amend
or revoke these transfer instructions and authorizations at any time without the
consent of the Grantor.
          6. The Sub-Agent shall furnish the Collateral Agent and the applicable
Grantor with monthly statements setting forth the amounts deposited in the
Collection Deposit Account and all transfers and withdrawals therefrom, and
shall furnish such other information at such times as shall be reasonably
requested by the Collateral Agent.
          7. The fees for the services of the Sub-Agent shall be mutually agreed
upon between the Grantor and the Sub-Agent and shall be the obligation of the
Grantor; provided, however, that, notwithstanding the terms of any agreement
under which the Collection Deposit Account shall have been established with the
Sub-Agent, the Grantor and the Sub-Agent agree not to terminate such Collection
Deposit Account for any reason (including the failure of the Grantor to pay such
fees) for so long as this Agreement shall remain in effect (it being understood
that the foregoing shall not be construed to prohibit the resignation of the
Sub-Agent in accordance with paragraph 9 below). Neither the Collateral Agent
nor the Secured Parties shall have any liability for the payment of any such
fees. The Sub-Agent may perform any of its duties hereunder by or through its
agents, officers or employees.
          8. The Sub-Agent hereby represents and warrants that (a) it is a
banking corporation duly organized, validly existing and in good standing under
the laws of [l] and has full corporate power and authority under such laws to
execute, deliver and perform its obligations under this Agreement and (b) the
execution, delivery and performance of this Agreement by the Sub-Agent have been
duly and effectively authorized by all necessary corporate action and this
Agreement has been duly executed and delivered by the Sub-Agent and constitutes
a valid and binding obligation of the Sub-Agent enforceable in accordance with
its terms.
          9. The Sub-Agent may resign at any time as Sub-Agent hereunder by
delivery to the Collateral Agent and the applicable Grantor of written notice of
resignation not less than thirty days prior to the effective date of such
resignation. The Sub-Agent may be removed by the Collateral Agent at any time,
with or without cause, by written, telecopy or telephonic notice (which, in the
case of telephonic notice, shall be promptly confirmed in writing or by
telecopy) of removal delivered to the Sub-Agent and the applicable Grantor. Upon
receipt of such notice of removal, or delivery of such notice of resignation,
the Sub-Agent shall (subject to the Sub-Agent’s right to request that the



--------------------------------------------------------------------------------



 



58

Collateral Agent furnish, in form satisfactory to the Sub-Agent, signature cards
and/or other appropriate documentation), promptly transmit or deliver to the
Collateral Agent at the office specified in paragraph 12 (or such other office
as the Collateral Agent shall specify (a) all funds, if any, then on deposit in,
or otherwise to the credit of, the Collection Deposit Account (provided that
funds on deposit that are subject to collection may be transmitted promptly upon
availability for withdrawal), (b) all checks, drafts and other instruments for
the payment of money received in the Lockboxes and in the possession of the
Sub-Agent, without depositing such checks, drafts or other instruments in the
Collection Deposit Account or any other account, and (c) any checks, drafts and
other instruments for the payment of money received in the Lockboxes by the
Sub-Agent after such notice, in whatever form received.
          10. The Grantor consents to the appointment of the Sub-Agent and
agrees that the Sub-Agent shall incur no liability to the Grantor as a result of
any action taken pursuant to an instruction given by the Collateral Agent in
accordance with the provisions of this Agreement. The Grantor agrees to
indemnify and defend the Sub-Agent against any loss, liability, claim or expense
(including reasonable attorneys’ fees) arising from the Sub-Agent’s entry into
this Agreement and actions taken hereunder, except to the extent resulting from
the Sub-Agent’s gross negligence or willful misconduct.
          11. The term of this Agreement shall extend from the date hereof until
the earlier of (a) the date on which the Sub-Agent has been notified in writing
by the Collateral Agent that the Sub-Agent has no further duties under this
Agreement and (b) the date of termination specified in the notice of removal
given by the Collateral Agent, or notice of resignation given by the Sub-Agent,
as the case may be, pursuant to paragraph 9. The obligations of the Sub-Agent
contained in the last sentence of paragraph 9 and in paragraph 15, and the
obligations of the Grantor contained in paragraphs 7 and 10, shall survive the
termination of this Agreement.
          12. All notices and communications hereunder shall be in writing and
shall be delivered by hand or by courier service, mailed by certified or
registered mail or sent by telecopy (except where telephonic instructions or
notices are authorized herein) and shall be effective on the day on which
received (a) in the case of the Collateral Agent, to JPMorgan Chase Bank, 270
Park Avenue, New York, New York 10017, Attention of [Collateral Monitoring
Department], (b) in the case of the Sub-Agent, addressed to [l], Attention of
[l] and (c) in the case of any Grantor, addressed as set forth below the name of
such Grantor on the signature page hereto. For purposes of this Agreement, any
officer of the Collateral Agent shall be authorized to act, and to give
instructions and notices, on behalf of the Collateral Agent hereunder.
          13. The Sub-Agent will not assign or transfer any of its rights or
obligations hereunder (other than to the Collateral Agent) without the prior
written consent of the other parties hereto, and any such attempted assignment
or transfer shall be void.
          14. Except as provided in paragraph 5 above, this Agreement may be
amended only by a written instrument executed by the Collateral Agent, the
Sub-Agent and the Grantor, acting by their duly authorized representative
officers.



--------------------------------------------------------------------------------



 



59

          15. Except as otherwise provided in the Credit Agreement with respect
to rights of set off available to the Sub-Agent in its capacity as a Lender (if
and so long as the Sub-Agent is a Lender thereunder), the Sub-Agent hereby
irrevocably waives any right to set off against, or otherwise deduct from, any
funds held in the Collection Deposit Account and all items (and Proceeds
thereof) that come into its possession in connection with the Collection Deposit
Account any indebtedness or other claim owed by the Grantor or any affiliate
thereof to the Sub-Agent; provided, however, that this paragraph shall not limit
the ability of the Sub-Agent to, and the Sub-Agent may, (a) exercise any right
to set off against, or otherwise deduct from, any such funds to the extent
necessary for the Sub-Agent to collect any fees owed to it by the Grantor in
connection with the Collection Deposit Account, (b) charge back and net against
the Collection Deposit Account any returned or dishonored items or other
adjustments in accordance with the Sub-Agent’s usual practices and (c)
(i) establish the reserves contemplated in paragraph 4 in respect of unpaid fees
and amounts that may be subject to collection and (ii) transfer funds in respect
of such reserves from the Collection Deposit Account to the separate deposit
account with the Sub-Agent as contemplated in paragraph 4.
          16. This Agreement shall inure to the benefit of and be binding upon
the Collateral Agent, the Sub-Agent, the Grantor and their respective permitted
successors and assigns.
          17. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          18. EXCEPT TO THE EXTENT THE LAWS OF THE STATE OF [l] GOVERN THE
COLLECTION DEPOSIT ACCOUNT, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          19. The Sub-Agent shall be an independent contractor. This Agreement
does not give rise to any partnership, joint venture or fiduciary relationship.
          20. In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



60

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized officers as of the day and year first above
written.

            [Name of Grantor],
      by             Name:           Title:           Address:       

            JPMORGAN CHASE BANK, N.A.
as Collateral Agent,
      by             Name:           Title:           Address:       

            [Sub-Agent],
      by             Name:           Title:           Address:       

 